26 F.3d 815
92 Ed. Law Rep. 47
Michael C. LIDDELL, a minor, by Minnie LIDDELL, his motherand next friend;  Kendra Liddell, a minor, by MinnieLiddell, her mother and next friend;  Minnie Liddell;Roderick D. LeGrand, a minor, by Lois LeGrand, his motherand next friend;  Lois LeGrand;  Clodis Yarber, a minor,by Samuel Yarber, his father and next friend;  SamuelYarber;  Earline Caldwell;  Lillie Caldwell;  GwendolynDaniels;  National Association for the Advancement ofColored People;  United States of America;  City of St.Louis, Plaintiffs,v.BOARD OF EDUCATION OF the CITY OF ST. LOUIS;  John P.Mahoney, President, Board of Education of the City of St.Louis;  Penelope Alcott, a member of the Board of Education;Marjorie R. Smith, a member of the Board of Education;Earl E. Nance, Jr., a member of the Board of Education;Thomas F. Bugel, a member of the Board of Education;  LouisP. Fister, a member of the Board of Education;  Nancy L.Hagan, a member of the Board of Education;  Earl P. Holt,III, a member of the Board of Education;  Shirley M. Kiel, amember of the Board of Education;  Gwendolyn A. Moore, amember of the Board of Education;  Dr. Joyce M. Thomas, amember of the Board of Education;  Rufus Young, Jr.;  JuliusC. Dix;  David J. Mahan, Interim Superintendent of Schools, Defendants,Ronald Leggett, St. Louis Collector of Revenue, Defendant,State of Missouri;  Mel Carnahan, Governor of the State ofMissouri;  Jeremiah W. (Jay) Nixon, Attorney General;  BobHolden, Treasurer;  Richard A. Hanson, Commissioner ofAdministration;  Robert E. Bartman, Commissioner ofEducation;  Missouri State Board of Education;  RoseannBentley, Member of the Missouri State Board of Education;Raymond McCallister, Jr., member of the Missouri State Boardof Education;  Susan D. Finke, member of the Missouri StateBoard of Education;  Thomas R. Davis, member of the MissouriState Board of Education;  Gary M. Cunningham, member of theMissouri State Board of Education;  Rebecca M. Cook, memberof the Missouri State Board of Education;  Sharon M.Williams, member of the Missouri State Board of Education;Peter F. Herschend, member of the Missouri State Board ofEducation;  Jacqueline D. Wellington, member of the MissouriState Board of Education, Defendants-Appellees,Special School District of St. Louis County;  Affton Boardof Education;  Bayless Board of Education;  Brentwood Boardof Education;  Clayton Board of Education;Ferguson-Florissant Board of Education;  Hancock Place Boardof Education;  Hazelwood Board of Education;  Jennings Boardof Education;  Kirkwood Board of Education;  LaDue Board ofEducation;  Lindbergh Board of Education;Maplewood-Richmond Heights Board of Education;  MehlvilleBoard of Education;  Normandy Board of Education;  ParkwayBoard of Education;  Pattonville Board of Education, Defendants,Ritenour Board of Education, Defendant-Appellant,Riverview Gardens Board of Education;  Rockwood Board ofEducation;  University City Board of Education;  Valley ParkBoard of Education;  Webster Groves Board of Education;Wellston Board of Education;  St. Louis County;  BuzzWestfall, County Executive;  James Baker, Director ofAdministration, St. Louis County, Missouri;  Robert H.Peterson, Collector of St. Louis County "Contract Account,"St. Louis County, Missouri, Defendants,St. Louis Teachers' Union, Local 420, AFT, AFL-CIO.  Intervenor.
No. 93-1611.
United States Court of Appeals,Eighth Circuit.
Submitted March 8, 1994.Decided June 9, 1994.

Appeal From the United States District Court for the Eastern District of Missouri;  George F. Gunn, Jr., District Judge.
Mark Bremer, St. Louis, MO, argued John Gianoulakis and Mark J. Bremer, on the brief, for appellant.
Michael Fields, Jefferson City, MO, argued Michael J. Fields, Bart A. Matanic and John J. Lynch, St. Louis, MO, on the brief, for appellee.
Before McMILLIAN, Circuit Judge, HEANEY, Senior Circuit Judge, and FAGG, Circuit Judge.
Prior Report:  20 F.3d 324.
HEANEY, Senior Circuit Judge.


1
The Ritenour School District appeals from a decision of the United States District Court for the Eastern District of Missouri holding that Ritenour is not entitled to any portion of the cost of completing the renovation of Buder Elementary School.  Ritenour reopened Buder in 1986, at a cost to it of $486,000, to accommodate voluntary transfer students from the St. Louis School District.  At that time, the State objected to reimbursing Ritenour for this payment and appealed to this court.  We held that under the terms of the settlement agreement covering this case, the State was obligated to reimburse Ritenour fifty-five percent of the capital costs involved in reopening the school, or $267,300.  Liddell v. Board of Educ., 839 F.2d 400, 405 (8th Cir.), cert. denied, 488 U.S. 825, 109 S. Ct. 74, 102 L. Ed. 2d 50 (1988) (Liddell XIV ).


2
In 1990 Ritenour's voters passed a $30 million bond issue for the capital improvement of all its schools.  Ritenour now seeks partial reimbursement from the State for the cost of renovating Buder.  Ritenour requests reimbursement in the amount of $1.72 million (based on the fifty-five percent ratio approved in Liddell XIV ) or at a minimum, for $813,126 (based on the current twenty-six percent ratio of elementary transfer students at Ritenour).


3
On March 8, 1994, we remanded the matter to the district court with directions to it to set forth in some detail the reasons for its denial and to submit to this court amended findings and conclusions.  20 F.3d 324.  The district court has now done so.  After a careful review of the district court's amended findings and order, we affirm for the reasons stated by the district court.